Title: To Alexander Hamilton from William S. Smith, 23 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir—
            12th. Regt. on the Bronks July 23d. 1799.
          
          The cloathing issued to the recruits of the 12th. Regt. at the Rendevous’s of the Sub–districts, and the supplies delivered here, has consumed the whole of what was sent on from the War office—relative to coats, stocks & clasps—There are several men at present here, for whom we have not coats—as there is a prospect of having a considerable number of recruits arrive at this post in a few day’s, permit me to ask your influence with the War–office, to have forwarded with all convenient speed, a further supply for the Regt.
          I have the honor to be, Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        